EXECUTIVE SALARY CONTINUATION AGREEMENT

     THIS AGREEMENT is made and entered into effective this 22nd day of April,
2008, by and between SAN JOAQUIN BANK, a corporation organized under the laws of
the State of California (hereinafter referred to as the "Employer"), and Philip
McLaughlin, an individual residing in the State of California (hereinafter
referred to as the "Executive").



RECITALS



     WHEREAS, the Executive is an employee of the Employer and is serving as its
Senior Vice President;

     WHEREAS, the Executive's experience and knowledge of the affairs of the
Employer and the banking industry are extensive and valuable;

     WHEREAS, it is deemed to be in the best interests of the Employer to
provide the Executive with certain salary continuation benefits, on the terms
and conditions set forth herein, in order to reasonably induce the Executive to
remain in the Employer's employment; and

     WHEREAS, the Executive and the Employer wish to specify in writing the
terms and conditions upon which this additional compensatory incentive will be
provided to the Executive, or to the Executive's designated beneficiaries, as
the case may be;

     NOW, THEREFORE, in consideration of the services to be performed in the
future, as well as the mutual promises and covenants contained herein, the
Executive and the Employer agree as follows:



AGREEMENT



1. Terms and Definitions.

     1.1 ADMINISTRATOR. The Employer shall be the "Administrator" and, solely
for the purposes of ERISA, the "fiduciary" of this Agreement where a fiduciary
is required by ERISA.

     1.2 ANNUAL BENEFIT. The term "Annual Benefit” shall mean an annual amount
of Fifty Thousand Dollars ($50,000).

     1.3 APPLICABLE PERCENTAGE. The term "Applicable Percentage" shall mean that
percentage listed on Schedule "A," attached hereto, which is adjacent to the
number of complete years (with a "year" being the performance of personal
services for or on behalf of the Employer as an employee for a period of 365
days) which have elapsed starting from the Effective Date of this Agreement and
ending on the date the Executive's employment terminates for purposes of this
Agreement. In the event that Executive's employment with Employer is terminated
other than by reason of death, Disability or Retirement on the part of the
Executive, Executive shall be deemed for purposes of determining the number of
complete years to have completed a year of

1

--------------------------------------------------------------------------------

service in its entirety for any partial year of service after the last
anniversary date of the Effective Date during which the Executive's employment
is terminated.

     1.4 BENEFICIARY. The term "beneficiary" or "designated beneficiary" shall
mean the person or persons whom the Executive shall designate in a valid
Beneficiary Designation, a copy of which is attached hereto as Exhibit B, to
receive any payments to be made after the death of the Executive. A Beneficiary
Designation shall be valid only if it is in the form attached hereto and made a
part hereof and is received by the Administrator prior to the Executive's death.

     1.5 CODE. The term "Code" shall mean the Internal Revenue Code of 1986, as
amended (the "Code").

     1.6 DISABILITY/DISABLED. The term "Disability" or "Disabled" shall have the
same meaning given such term in the principal disability insurance policy
covering the Executive, which is incorporated herein by reference. In the event
the Executive is not covered by a disability policy containing a definition of
"Disability" or "Disabled," these shall mean an illness or incapacity which,
having continued for a period of one hundred eighty (180) consecutive days,
prevents the Executive from adequately performing the Executive's regular
employment duties. The determination of whether the Executive is Disabled shall
be made by the Employer after consultation with an independent physician
selected by mutual agreement of the parties. In no event shall the Executive be
treated as Disabled if the Executive is performing services in any capacity for
a "competitor," as defined in section 3.6.

1.7 EFFECTIVE DATE. The term "Effective Date" shall mean January 31, 2008.

     1.8 ERISA. The term "ERISA" shall mean the Employee Retirement Income
Security Act of 1974, as amended.

1.9 PLAN YEAR. The term "Plan Year" shall mean the calendar year.

     1.10 RETIREMENT. The term "Retirement" or "Retires" shall refer to the date
(on or after the Retirement Date) on which the Executive gives notice of his
intent to retire and substantially reduces the scope of his employment with the
Employer.

     1.11 RETIREMENT DATE. Retirement Date means the date the Executive reaches
age sixty-five (65).

2. Scope, Purpose and Effect.

     2.1 CONTRACT OF EMPLOYMENT. Although this Agreement is intended to provide
the Executive with an additional incentive to remain in the employ of the
Employer, this Agreement shall not be deemed to constitute a contract of
employment between the Executive and the Employer, nor shall any provision of
this Agreement restrict or expand the right of the Employer to terminate the
Executive's employment. This Agreement shall have no impact or effect upon any
separate written Employment Agreement which the Executive may have with the
Employer, it being the parties' intention and agreement that unless this
Agreement is specifically referenced in said Employment Agreement (or any
modification thereto), this Agreement (and the

2

--------------------------------------------------------------------------------

Employer's obligations hereunder) shall stand separate and apart and shall have
no effect upon, nor be affected by, the terms and provisions of said Employment
Agreement.

     2.2 FRINGE BENEFIT. The benefits provided by this Agreement are granted by
the Employer as a fringe benefit to the Executive and are not a part of any
salary reduction plan or any arrangement deferring a bonus or a salary increase.
The Executive has no option to take any current payments or bonus in lieu of the
benefits provided by this Agreement.

3. Payments of Annual Benefit.

     3.1 PAYMENTS AT OR AFTER RETIREMENT. If the Executive shall remain in the
continuous employment of the Employer until his Retirement Date, the Annual
Benefit, as defined above, shall be paid in the form of a Single Life Annuity.
Each year the Annual Benefit will be paid in twelve (12) equal monthly payments
on the first day of each month during the year, beginning with the month
following the Retirement Date.

If the Executive continues employment after his Retirement Date, payment of his
Annual Benefit shall commence beginning with the month following the actual
Retirement Date. The Annual Benefit will be actuarially adjusted to reflect the
increased or decreased life expectancies, respectively, over which the Annual
Benefit is to be paid. For purposes of making such actuarial adjustments, life
expectancy shall be computed using the expected return multiples in Table V of
Section 1.72 -9 of the United States Federal Treasury Regulations and a
capitalization rate of five percent (5%).

     3.2 PAYMENTS IN THE EVENT OF DEATH. If the Executive dies while in the
employment of the Employer before he actually Retires, the Employer will pay the
Executive's Annual Benefit for a period of five years (sixty months) to his
named beneficiary beginning with the month following the Executive’s death. In
the event the Executive dies after he has Retired but prior to receiving the
Annual Benefit for five years (sixty months), his beneficiary shall receive the
Annual Benefit for the period beginning the month following the Executive’s
death and ending five years (sixty months) following the Executive’s Retirement.

     3.3 PAYMENTS IN THE EVENT OF DISABILITY. If the Executive becomes Disabled
while actively employed by the Employer at any time after the date of this
Agreement but prior to Retirement, the Executive shall be entitled to be paid
the Applicable Percentage of the Annual Benefit, as set forth on Schedule "A,"
for life, with such payments commencing the month after the Executive is
determined to be Disabled as defined in Section 1.6. In the event that the
payments commence prior to Executive’s attainment of age 65, such payments shall
be discounted to the present value of the Applicable Percentage of the Annual
Benefit at age 65 using a discount rate of five percent (5.0%) .

     3.4 PAYMENTS IN THE EVENT EMPLOYMENT IS TERMINATED BY REASON OTHER THAN
DISABILITY OR RETIREMENT. As indicated in section 2.1 above, the Employer
reserves the right to terminate the Executive's employment, with or without
cause but subject to any written employment agreement which may then exist. In
the event that the employment of the Executive is terminated prior to the
Retirement Date for any reason other than by reason of Disability, the Executive
shall be entitled to be paid the Applicable Percentage of the Annual Benefit, as
determined by the applicable years of service at the time of the

3

--------------------------------------------------------------------------------

Executive's termination of employment with the Employer. The method for paying
such amount shall be a Single Life Annuity, with each installment to be paid on
the first day of each month, beginning with the month following the month in
which the Executive attains sixty-five (65) years of age.

     3.5 PAYMENTS IN THE EVENT THE EXECUTIVE TERMINATES SERVICE PRIOR TO AGE 65.
If the Executive terminates employment with the Employer prior to attaining age
65, the Executive shall be entitled to be paid the Applicable Percentage of the
Annual Benefit, as determined by the applicable years of service at the time of
the Executive's termination of employment with the Employer, and payments shall
commence at age 65.

     3.6 NON-COMPETITION WITH EMPLOYER No payments shall be made under sections
3.4 or 3.5 during any period in which the Executive performs services for a
competitor of the Employer, and such payments shall be forfeited. The term
"competitor" shall refer to a business entity conducting a business competitive
to one conducted by Employer, but only if the Executive is providing services in
a California county where Employer conducts business.

     4. RABBI TRUST. The Employer shall establish a grantor trust (commonly
referred to as a "rabbi trust") and contribute assets to such trust to provide
for the payment of the amounts which may become payable to the Executive, the
Executive's spouse or the Executive's beneficiaries under the terms of this
Agreement. The Executive shall not have any ownership interest in the assets
held in such trust. The assets of such trust shall only be available to the
Employer in the event of bankruptcy or insolvency of the Employer, in which case
the benefits shall be available to the Employer's general creditors.

     5. TAX TREATMENT. The Employer's obligation to pay benefits under this
Agreement is not contingent on the tax treatment of any such benefits,
regardless of whether there is a change in the law with respect to the tax
treatment of such benefit after the Effective Date of this Agreement.

     6. CLAIMS PROCEDURE. The Employer shall notify the Executive or the
Executive's beneficiary ("Claimant") in writing, within ninety (90) days of his
or her written application for benefits, of his or her eligibility or
noneligibility for benefits under the Agreement. If the Employer determines that
the Claimant is not eligible for benefits or full benefits, the notice shall set
forth (1) the specific reason for such denial, (2) a specific reference to the
provisions of the Agreement on which the denial is based, (3) a description of
any additional information or material necessary for the claimant to perfect his
or her claim, and a description of why it is needed, and (4) an explanation of
the Agreement's claims review procedure and other appropriate information as to
the steps to be taken if the beneficiary wishes to have the claim reviewed. If
the Employer determines that there are special circumstances requiring
additional time to make a decision, the Employer shall notify the beneficiary of
the special circumstances and the date by which a decision is expected to be
made, and may extend the time for up to an additional ninety-day period.

     7. REVIEW PROCEDURE. If the Claimant is determined by the Employer not to
be eligible for benefits, or if the Claimant believes that he or she is entitled
to greater or different benefits, the Claimant shall have the opportunity to
have such claim reviewed by the Employer by filing a petition for review with
the Employer within sixty (60) days after receipt of the notice issued by

4

--------------------------------------------------------------------------------

the Employer. Said petition shall state the specific reason which the Claimant
believes entitle him or her to benefits or to greater or different benefits.
Within sixty (60) days after receipt by the Employer of the petition, the
Employer shall afford the Claimant (and counsel, if any) an opportunity to
present his or her position to the Employer orally or in writing, and the
Claimant (or counsel) shall have the right to review the pertinent documents.

The Employer shall notify the Claimant of its decision in writing within the
sixty-day period, stating specifically the basis of its decision, written in a
manner calculated to be understood by the Claimant and the specific provisions
of the Agreement on which the decision is based. If, because of the need for a
hearing, the sixty-day period is not sufficient, the decision may be deferred
for up to another sixty-day period, at the election of the Employer, but notice
of this deferral shall be given to the Claimant.

     8. STATUS OF AN UNSECURED GENERAL CREDITOR. Notwithstanding anything
contained herein to the contrary: (i) neither the Executive, the Executive's
spouse nor the Executive's beneficiary shall have any legal or equitable rights,
interests or claims in or to any specific property or assets of the Employer;
(ii) except as expressly provided for herein, none of the Employer's assets
shall be held in or under any trust for the benefit of the Executive, the
Executive's spouse or the Executive's beneficiary or held in any way as security
for the fulfillment of the obligations of the Employer under this Agreement;
(iii) all of the Employer's assets shall be and remain the general unpledged and
unrestricted assets of the Employer; (iv) the Employer's obligation under this
Agreement shall be that of an unfunded and unsecured promise by the Employer to
pay money in the future; and (v) the Executive, the Executive's spouse and the
Executive's beneficiary shall be unsecured general creditors with respect to any
benefits which may be payable under the terms of this Agreement.

     9. COVENANT NOT TO INTERFERE. The Executive agrees to provide written
consent to be insured by the Employer and to have the Employer or a trust
established by the Employer be the beneficiary of such life insurance. The
Executive agrees not to take any action which prevents the Employer from
collecting the proceeds of any life insurance policy or annuity which the
Employer or the trust described in section 4 may happen to own at the time of
the Executive's Retirement or death and of which the Employer is the designated
beneficiary.

10. MISCELLANEOUS.

     10.1 OPPORTUNITY TO CONSULT WITH INDEPENDENT COUNSEL. The Executive
acknowledges that he has been afforded the opportunity to consult with
independent counsel of his choosing regarding both the benefits granted to him
under the terms of this Agreement and the terms and conditions which may affect
the Executive's right to these benefits. The Executive further acknowledges that
he has read, understands and consents to all of the terms and conditions of this
Agreement, and that he enters into this Agreement with a full understanding of
its terms and conditions.

     10.2 LARCENY CONVICTION. In the event that the Executive is duly convicted
by a court of competent jurisdiction of a felony charge of robbing or embezzling
from the Employer whereby the Employer suffers loss, then upon such conviction,
the Employer is not obligated to make any payments provided by this Agreement or
any further payments, if payments have

5

--------------------------------------------------------------------------------

already begun. This section 10.2 is not intended to put the Executive's receipt
of payments in jeopardy for business decisions made during the ordinary course
of employment.

     10.3 ATTORNEYS' FEES. In the event of any litigation concerning any
controversy, claim or dispute between the parties hereto, arising out of or
relating to this Agreement or the breach hereof, or the interpretation hereof,
the prevailing party shall be entitled to recover from the losing party
reasonable expenses, attorneys' fees and costs incurred in connection therewith
or in the enforcement or collection of any judgment or award rendered therein.
The "prevailing party" means the party determined by the court, as the case may
be, to have most nearly prevailed, even if such party did not prevail in all
matters, not necessarily the one in whose favor a judgment is rendered.

     10.4 NOTICE. Any notice required or permitted of either the Executive or
the Employer under this Agreement shall be deemed to have been duly given, if by
personal delivery, upon the date received by the party or its authorized
representative; if by facsimile, upon transmission to a telephone number
previously provided by the party to whom the facsimile is transmitted as
reflected in the records of the party transmitting the facsimile and upon
reasonable confirmation of such transmission; and if by mail, on the third day
after mailing via U.S. first class mail, registered or certified, postage
prepaid and return receipt requested, and addressed to the party at the address
given below for the receipt of notices, or such changed address as may be
requested in writing by a party.



  If to the Employer:
Bruce Maclin
Chairman of the Board
San Joaquin Bank
Post Office Box 9129
Bakersfield, CA 93389

If to the Executive:
Philip McLaughlin
9509 Valley Oak Court
Bakersfield, CA 93311



     10.5 ASSIGNMENT. Neither the Executive, the Executive's spouse, nor any
other beneficiary under this Agreement shall have any power or right to
transfer, assign, hypothecate, modify or otherwise encumber any part or all of
the amounts payable hereunder, nor, prior to payment in accordance with the
terms of this Agreement, shall any portion of such amounts be: (i) subject to
seizure by any creditor of any such beneficiary, by a proceeding at law or in
equity for the payment of any debts, judgments, alimony or separate maintenance
obligations which may be owned by the Executive, the Executive's spouse, or any
designated beneficiary; or (ii) transferable by operation of law in the event of
bankruptcy, insolvency or otherwise. Any such attempted assignment or transfer
shall be void and shall terminate this Agreement, and the Employer shall
thereupon have no further liability hereunder.

     10.6 BINDING EFFECT/MERGER OF REORGANIZATION. This Agreement shall be
binding upon and inure to the benefit of the Executive and the Employer and, as
applicable, their respective heirs, beneficiaries, legal representatives,
agents, successors and assigns.

6

--------------------------------------------------------------------------------

     10.7 NONWAIVER. The failure of either party to enforce at any time or for
any period of time any one or more of the terms or conditions of this Agreement
shall not be a waiver of such term(s) or condition(s) or of that party's right
thereafter to enforce each and every term and condition of this Agreement.

     10.8 PARTIAL INVALIDITY. If any term, provision, covenant or condition of
this Agreement is determined by a court to be invalid, void, or unenforceable,
such determination shall not render any other term, provision, covenant or
condition invalid, void or unenforceable, and the Agreement shall remain in full
force and effect notwithstanding such partial invalidity.

     10.9 ENTIRE AGREEMENT. This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties with respect to the
subject matter of this Agreement and contains all of the covenants and
agreements between the parties with respect thereto. Each party to this
Agreement acknowledges that no other representations, inducements, promises or
agreements, oral or otherwise, have been made by any party, or anyone acting on
behalf of any party, which are not set forth herein, and that no other
agreement, statement or promise not contained in this Agreement shall be valid
or binding on either party.

     10.10 MODIFICATIONS. Any modification of this Agreement shall be effective
only if it is in writing and signed by each party or such party's authorized
representative.

     10.11 PARAGRAPH HEADING. The paragraph headings used in this Agreement are
included solely for the convenience of the parties and shall not affect or be
used in connection with the interpretation of this Agreement.

     10.12 GOVERNING LAW. The laws of the State of California, except to the
extent preempted by any federal laws of the United States and, where applicable,
the rules and regulations of (i) the California Department of Financial
Institutions; (ii) the Board of Governors of the Federal Reserve System; or
(iii) any other regulatory agency or governmental authority having jurisdiction
over the Employer, shall govern the validity, interpretation, construction and
effect of this Agreement.

     10.13 CODE SECTON 409A. This Agreement is intended to conform to the
provisions of Code Section 409A and each provision of the Agreement shall be
interpreted and administered accordingly. In the event that any provision that
is necessary for the Agreement to comply with Section 409A is determined by the
Committee to have been omitted, such omitted provision shall be deemed included
in the Agreement and is hereby incorporated as part of the Agreement.

     10.14 UNFUNDED AGREEMENT. The purpose of this Agreement is to provide
specified benefits to the Executive, a member of a select group of management or
highly compensated employees who contribute materially to the continued growth,
development, and future business success of the Bank. This Agreement shall be
unfunded for tax purposes and for purposes of Title I of the Employee Retirement
Income Security Act of 1974 ("ERISA"), as amended from time to time.

7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employer and the Executive have executed this Agreement
on the date first above-written in the City of Bakersfield, California.



EMPLOYER:





EXECUTIVE:





SAN JOAQUIN BANK





_______________________
Bruce Maclin, Chairman





____________________
Philip McLaughlin





__________________________
Bart Hill, President



8

--------------------------------------------------------------------------------

SCHEDULE A      NUMBER OF COMPLETE YEARS WHICH      HAVE ELAPSED SINCE
EFFECTIVE      DATE OF THIS PLAN    APPLICABLE PERCENTAGE 

--------------------------------------------------------------------------------

                

--------------------------------------------------------------------------------

       1    10%      2    20%      3    30%      4    40%      5    50%      6 
  60%      7    70%      8    80%      9    90%      10    100%


9

--------------------------------------------------------------------------------



EXHIBIT B





BENEFICIARY DESIGNATION FORM



     FOR AMENDED AND RESTATED EXECUTIVE SALARY CONTINUATION AGREEMENT



PRIMARY BENEFICIARY:





Name





Address





Relationship



SECONDARY (CONTINGENT) BENEFICIARIES:



Name





Address





Relationship





Percentage



Any sum payable under the Executive Salary Continuation Agreement after my death
shall be paid to the Primary Beneficiary, if she survives me, and if no Primary
Beneficiary shall survive me, then to the Secondary (Contingent) Beneficiary.

10

--------------------------------------------------------------------------------